DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-43, drawn to a downhole tool.
Group II, claim(s) 44, drawn to a connector.
Group III, claim(s) 45, drawn to a method for assembling a tool.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, as best represented by Figures 3-5
Species II, as best represented by Figures 6-10
Species III, as best represented by Figs 11-12
Species IV, as best represented by Figs 13-15
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: at least claim 25 appears to be generic. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of a mandrel having first and second opposing ends and an outer mounting surface, the first end comprising a male threaded portion; a load sleeve defining a torque shoulder; wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel such that the torque shoulder and the male threaded portion define a pin connector to facilitate connection with a box connector of a separate component., this Anderson (US 20150129309 A1). 
Anderson teaches a mandrel (Fig 3, mandrel 12) having first (Fig 3, end opposing 12a) and second opposing ends (Fig 3, end 12a) and an outer mounting surface (Fig 3, outer surface of 12), the first end comprising a male threaded portion (Para 0050, the first end is threaded); and 
a load sleeve (Fig 3, element 14) defining a torque shoulder (Fig 3, shoulder 41), wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel (As seen in assembled views of Fig 1-2, see also Para 0050, sleeve 14 and mandrel 12 are assembled together) such that the torque shoulder and the male threaded portion define a pin connector (Fig 1-4, when assembled together via thread, Para 0050, “end fitting 14 is threaded onto mandrel 12 to position shoulder 41 against end 18''' of spacer 18d”. There is a pin connector 14b) to facilitate connection with a box connector of a separate component (Para 0056, pin connector 14b is useable to connect with a threaded connection such as a box connector).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a tool component onto a mounting surface of a mandrel of a tool; a load sleeve on the mandrel; and the load sleeve adjacent a male threaded portion of a first end of the mandrel such that a torque shoulder of the load sleeve and the male threaded portion define a pin connector to facilitate connection with a box connector of a separate component, this technical feature is not a special Anderson (US 20150129309 A1). 
Anderson teaches a tool component (Fig 3, tool component(s) 16 to 18) onto a mounting surface of a mandrel of a tool (Fig 3, outer surface of 12); a load sleeve on the mandrel (Fig 3, element 14, mounted in on mandrel 12 as seen in Figs 1-2); and the load sleeve adjacent a male threaded portion of a first end of the mandrel such that a torque shoulder of the load sleeve and the male threaded portion define a pin connector (Fig 1-4, when assembled together via thread, Para 0050, “end fitting 14 is threaded onto mandrel 12 to position shoulder 41 against end 18''' of spacer 18d”. There is a pin connector 14b) to facilitate connection with a box connector of a separate component  (Para 0056, pin connector 14b is useable to connect with a threaded connection such as a box connector). 
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a load sleeve on the mandrel; and the load sleeve adjacent a male threaded portion of a first end of the mandrel such that a torque shoulder of the load sleeve and the male threaded portion define a pin connector to facilitate connection with a box connector of a separate component., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anderson (US 20150129309 A1). 
Anderson teaches a load sleeve on the mandrel (Fig 3, element 14, mounted in on mandrel 12 as seen in Figs 1-2); and the load sleeve adjacent a male threaded portion of a first end of the mandrel such that a torque shoulder of the load sleeve and the male threaded portion define a pin connector (Fig 1-4, when assembled together via thread, Para 0050, “end fitting 14 is threaded onto mandrel 12 to position shoulder 41 against end 18''' of spacer 18d”. There is a pin connector 14b) to facilitate connection with a box connector of a separate component  (Para 0056, pin connector 14b is useable to connect with a threaded connection such as a box connector).
Species I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a mandrel having first and second opposing ends and an outer mounting surface, the first end comprising a male threaded portion; a tool component mountable on the mounting surface by sliding said tool component onto the mounting surface from the first end of the mandrel; and a load sleeve defining a torque shoulder, wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel such that the torque shoulder and the male threaded portion define a pin connector to facilitate connection with a box connector of a separate component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Anderson (US 20150129309 A1). 
Anderson teaches a mandrel (Fig 3, mandrel 12) having first (Fig 3, end opposing 12a) and second opposing ends (Fig 3, end 12a) and an outer mounting surface (Fig 3, outer surface of 12), the first end comprising a male threaded portion (Para 0050, the first end is threaded); 
a tool component (Fig 3, tool component(s) 16 to 18) mountable on the mounting surface by sliding said tool component onto the mounting surface from the (Fig 3, the components are slidable over the first end of 12, as suggested by Fig 3 and 4, and assembled views of Fig 1-2); and 
a load sleeve (Fig 3, element 14) defining a torque shoulder (Fig 3, shoulder 41), wherein the load sleeve is mountable on the mandrel and securable adjacent the male threaded portion of the first end of the mandrel (As seen in assembled views of Fig 1-2, see also Para 0050, sleeve 14 and mandrel 12 are assembled together) such that the torque shoulder and the male threaded portion define a pin connector (Fig 1-4, when assembled together via thread, Para 0050, “end fitting 14 is threaded onto mandrel 12 to position shoulder 41 against end 18''' of spacer 18d”. There is a pin connector 14b) to facilitate connection with a box connector of a separate component (Para 0056, pin connector 14b is useable to connect with a threaded connection such as a box connector).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THEODORE N YAO/Examiner, Art Unit 3676